Citation Nr: 0801219	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-32 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder 
secondary to service-connected hypertension and service-
connected atrial fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to March 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied secondary service connection for sleep apnea.  The RO 
issued a notice of the decision in May 2005, and the veteran 
timely filed a Notice of Disagreement (NOD) in June 2005.  
The RO provided a Statement of the Case (SOC) in September 
2005 and thereafter, in October 2005, the veteran timely 
filed a substantive appeal.  In February 2006, the RO 
provided a Supplemental Statement of the Case (SSOC).

The veteran did not request a hearing on this matter.

Other Matters

In a March 1999 rating decision, the RO granted service 
connection for hypertension, awarding 10 percent from October 
5, 1998.  The veteran filed a timely NOD in May 1999.  The RO 
provided a SOC in March 2000.  The appellant did not file a 
substantive appeal with respect to this claim.  In a March 
2003 rating decision, the RO granted service connection for 
atrial fibrillation, effective from October 1, 2002.  The 
veteran filed a timely NOD in September 2003.  The RO 
provided a SOC in December 2003.  The veteran did not perfect 
his appeal for a higher rating for his hypertension or atrial 
fibrillation by submitting a substantive appeal.  The Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2007); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, the Board does not have jurisdiction over these 
latter issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's appeal for entitlement 
to secondary service connection for sleep apnea.  38 C.F.R. § 
19.9 (2007).  A summation of the relevant evidence is set 
forth below. 

As explained above, the veteran currently is service-
connected for hypertension and atrial fibrillation and has 
been diagnosed with a sleep disorder.  The veteran contends 
that his sleep apnea is caused by either his hypertension or 
his atrial fibrillation.

A September 2004 VA treatment note indicates that the veteran 
complained of symptoms of sleep apnea and stated that his 
wife had told him that he stopped breathing while asleep.  He 
reported that he had had these symptoms for more than ten 
years.  The assessment was apnea, elevated pulmonary 
pressure.  A polysomnography (sleep study) was ordered.  

A sleep study was performed on September 27, 2004.  The 
examiner apparently diagnosed mild obstructive sleep apnea.  
Another sleep study was performed on October 3, 2004.  
However, neither report is associated with the claims file.

January 2005 VA treatment notes indicate that the veteran was 
using a CPAP machine and tolerating it most of the night.

The veteran submitted to a VA examination in March 2005.  He 
gave a history of periods of heavy snoring and during such 
episodes he sometimes stopped breathing.  He indicated that 
these symptoms started in 1991.  The examiner reviewed the 
claims file and noted that in September 2004, the veteran 
underwent a sleep study and was subsequently diagnosed with 
mild obstructive sleep apnea.  He was prescribed a CPAP unit, 
which he reported using nightly with good results.  The 
veteran underwent another sleep study in October 2004, which 
indicated that he had a "significant response" to the CPAP 
and that his sleep efficiency was within normal limits.  The 
veteran reported that he no longer had daytime somnolence, 
felt more alert, and performed his job better.  He added that 
his sleep apnea was not affecting his work or daily 
activities.

The examiner diagnosed mild obstructive sleep apnea, which 
was under control with a CPAP unit, and essential 
hypertension.  He concluded that the veteran's sleep apnea 
was not secondary to his hypertension.  He explained that 
there is no evidence in the medical literature to support 
such a relationship.  

In a September 2005 correspondence, the veteran complained 
that the VA examiner's questions pertained only to his 
hypertension and not his atrial fibrillation.

The veteran's October 2005 Form 9 and November 2005 
correspondence indicate that a VA physician told him that his 
sleep apnea was caused by his atrial fibrillation.  In an 
October 2005 letter, the RO requested additional medical 
records.  The veteran submitted an internet article 
discussing the relationship between sleep apnea and atrial 
fibrillation and records from a private provider.

The Board finds that the March 2005 examination report is 
inadequate for the Board to fairly adjudicate this appeal.  
See 38 C.F.R. § 20.901(a) (2007).  Specifically, although the 
clinician acknowledged that the veteran was service-connected 
for atrial fibrillation, he did not give an opinion 
concerning the relationship between the veteran's atrial 
fibrillation and his sleep apnea.  That is, the examiner did 
not address the question of whether the veteran's sleep apnea 
was caused or aggravated by his service-connected atrial 
fibrillation.  And while the clinician ruled out causation 
with respect to hypertension, he did not specifically address 
the question of whether the veteran's sleep apnea was 
aggravated by his service-connected hypertension.  See 38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  See 
also 71 Fed. Reg. 52744 (2006).  In light of the inadequacy 
of the medical opinion, the Board must remand the appeal for 
an addendum to the March 2005 VA examination/opinion.  




In view of the foregoing, the case is REMANDED for the 
following action:

1.	The AMC/RO must notify the appellant 
and his representative of the amendment 
to 38 C.F.R. § 3.310, effective October 
10, 2006, for the purpose of 
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the 
basis of the aggravation of a 
nonservice-connected disorder by 
service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen by adding 
language that requires that a baseline 
level of severity of the nonservice-
connected disease or injury must be 
established by medical evidence created 
before the onset of aggravation.

2.	Obtain and associate with the claims 
file results of the September 2004 and 
October 2004 sleep studies, performed 
by Sunwest Sleep Center.

3.	The claims file must be returned to the 
VA clinician who performed the March 
2005 examination of the veteran 
(Porfirio Lozano, Jr., D.O.) for the 
purpose of answering the following 
questions:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's sleep apnea was caused or 
aggravated by his atrial fibrillation?

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's sleep apnea was 
aggravated by his hypertension?


The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claim.

The physician is further advised that 
aggravation is defined for legal 
purposes as a worsening of the 
underlying condition beyond its natural 
progression versus a temporary flare-up 
of symptoms.

If the veteran's sleep apnea was 
aggravated by his service-connected 
hypertension or atrial fibrillation 
beyond its natural progression, to the 
extent that is possible, the clinician 
is requested to provide an opinion as 
to approximate baseline level of 
severity of the sleep apnea (e.g., 
mild, moderate) prior to the onset of 
aggravation.

The physician is also asked to provide 
a rationale for any opinion expressed.  
If the clinician must resort to 
speculation to answer any question, he 
should so state.

If the physician who performed the 
March 2005 examination is not available 
to provide the requested addendum to 
his opinion, the claims file must be 
referred to a cardiologist for the 
purpose of answering the questions set 
forth above.  

4. Thereafter, the RO/AMC should review 
the claims file, paying particular 
attention to whether the clinician has 
answered the question presented by the 
Board.  If any development is 
incomplete, or if the examination 
report does not contain sufficient 
information, the RO/AMC should take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2007); Stegall, supra.

5. The RO/AMC should readjudicate the 
claim for entitlement to service 
connection for sleep apnea as secondary 
to atrial fibrillation.  If any benefit 
sought remains denied, the RO/AMC 
should prepare an SSOC and send it to 
the veteran and his representative.  An 
appropriate period of time to respond 
should also be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

